DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details of the enclosure as described in the specification. It is unclear how the main chamber, middle chamber, bottom chamber, mesh table, sloped shelf, drain hole, and access door are spatially related within in the structure of the enclosure. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to. The abstract recites that “…the ACU is connected to the GCS…” It is unclear if a “GCS” is different than the growth control unit (GCU).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 7, and 8 are objected to because of the following informalities:
Regarding claim 1, lines 26-27, which read “…wherein the lighting control system provides nutrients to the main chamber” should read “…wherein the nutritional control system provides nutrients to the main chamber.”
	Regarding claim 7, line 1, which recites “…wherein the automated control unit (ACU) comprising” should read “…wherein the automated control unit (ACU) comprises” 
Line 3, which recites “…plurality of control systems;\ ” should read “…plurality of control systems; ”
	Regarding claim 8, line 1, which recites “…wherein the automated control unit (ACU) further comprising:” should read “…wherein the automated control unit (ACU) further comprises:”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Claim 1 contains subject matter which was not 
Regarding claim 1, lines 6-7 recite the limitation that “…each of the main chamber, the middle chamber and the bottom chamber [are] separate from the other chambers.” Lines 28-29 recite the limitation that “a waterproof shelf located within the middle chamber [is] configured to collect any water runoff from the plants located in the main chamber.” In light of the specification ([0008], [0009], and [0025]), it is unclear how water can travel from the main chamber to the middle chamber if the chambers are separate from one another. For examination purposes, the chambers “being separate” is being interpreted as the chambers having distinct boundaries without having any exclusive barriers.
Furthermore, claim 1 lines 8-9 recite the limitation that “the main chamber [is] light proof and waterproof…” Lines 28-29 recite the limitation that “a waterproof shelf located within the middle chamber [is] configured to collect any water runoff from the plants located in the main chamber.” In light of the specification ([0008] and [0025]), it is unclear how the main chamber can be light proof and waterproof if there is some opening allowing water to escape from the main chamber to the middle chamber for collection on a waterproof shelf. For examination purposes, it is being interpreted that the entire enclosure is light proof and waterproof. Claims 2-8 are rejected for being dependent on claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "the GCS" in line 33.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the GCS” is being interpreted as the growth control unit (GCU) recited in line 15. Claims 2-8 are rejected for being dependent on claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ofir et al (US 20180184602 A1) in view of Perin (US 2896374 A) and Carter et al (US 20190037006 A1).
Regarding claim 1, Ofir et al discloses a system for growing plants comprising:
an enclosure (400), the enclosure being insulated to prevent the interior of the enclosure from being substantially affected by external environmental conditions (page 1, [0008]),
the enclosure having at least a main chamber (416) (page 4, [0058], lines 18-21), a middle chamber (408) (page 4, [0058], lines 14-16), and a bottom chamber (406) (page 4, 
the main chamber having reflective interior walls (page 2, [0027], lines 4-6), the main chamber being light proof and water proof (page 1, [0008], lines 1-5) (as best understood according to 112(a) above; wherein the enclosure is isolated from the external environment), the main chamber having a mesh table base (424) configured to hold a plurality of plants (page 5 [0059], lines 6-13),
the middle chamber being located below the main chamber (see figure 2a) (page 4, [0058], lines 11-21), and
the bottom chamber being located below the middle chamber (see figure 2a) (page 4, [0058], lines 11-21),
the enclosure having at least one access door (404), the at least one access door allowing access to at least one chamber (see figure 2a) (page 4, [0058], lines 4-5);
	a growth control unit (GCU) located within the enclosure (102) (page 1, [0009]-[0010]), the GCU having a plurality of control systems,
the plurality of control systems includes a lighting control system, an environmental control system, an irrigation control system, and a nutritional control system (“illumination,” “temperature; humidity; air composition,” “fluid level,” “dosing system”) (page 1, [0015] – page 2, [0017]).
	wherein the lighting control system provides lighting to the main chamber (page 2, [0020], lines 1-3),
wherein the environmental control system provides cooling and humidity to the main chamber (page 2, [0020], lines 6-12; [0023], lines 1-5),

wherein the nutritional control system provides nutrients to the plants (page 2, [0028]); 
	a waterproof shelf located within the middle chamber, the shelf configured to collect any water runoff from the plants located in the main chamber, the shelf being sloped and having a drainhole; and
	an automated control unit (ACU) located within the enclosure, the ACU configured to automatically manage and monitor grow conditions based on pre-established grow criteria, the ACU being connected to the GCU to automatically engage or disengage at least one of the plurality of control systems (page 6, [0070], lines 10-17; [0071], lines 4-7).
	Ofir et al does not teach that:
the enclosure is constructed from a rigid material,
the environmental control system provides heat to the main chamber,
the irrigation control system provides water to the main chamber, 
the nutritional control system provides nutrients to the main chamber, or
a waterproof shelf is located within the middle chamber, the shelf configured to collect any water runoff from the plants located in the middle chamber, the shelf being sloped and having a drainhole.
	Perin teaches (figures 1 and 2) a system of growing plants comprising an enclosure (1) constructed from a rigid material (column 2, lines 39-44) and a waterproof shelf (2) located under a perforated table (44 and 45), the shelf configured to collect any water runoff from the plants located on the main chamber, the shelf being sloped (3) and having a drainhole (50) (column 3, lines 53-60).

	Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ofir et al with the waterproof shelf configured to collect any water runoff from the plants located in the main chamber, the shelf being sloped and having a drainhole, as disclosed by Perin, such that the waterproof shelf is located within the middle chamber below the mesh table, for the benefit of allowing liquid medium to drain from a table to an appropriate location (Perin; column 3, lines 57-60).
	Carter et al teaches (figure 3A) a system of growing plants comprising an environmental control system providing heat, cooling, and humidity  to a main chamber (page 4, [0046]) (wherein the main chamber is upper chamber 301-1), an irrigation control system providing water to a main chamber (page 4, [0047]) (wherein the main chamber is upper chamber 301-1), and a nutritional control system providing nutrients to the main chamber (page 4, [0050]) (wherein the main chamber is upper chamber 301-1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ofir et al with the heating a element of an environmental control system as disclosed by Carter et al for the benefit of providing the conditions that ensuring the proper growth of plants (Carter et al; page 4, [0046], lines 5-9).
	Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ofir et al with irrigation and nutritional control systems as disclosed by Carter et al, such that the water and nutrients are delivered to a main upper chamber, for the benefit of providing water and nutrients to the plants 
Regarding claim 2, Ofir et al as modified above in view of Perin and Carter et al teaches a system for growing plants, wherein the rigid material is metal (Perin; column 2, lines 39-44)
Regarding claim 4, Ofir et al as modified above in view of Perin and Carter et al teaches a system for growing plants, wherein the environmental control system includes a humidity control system configured to control levels of humidity inside the enclosure (Ofir et al; page 2, [0020], lines 6-9).
	Regarding claim 5, Ofir et al as modified above in view of Perin and Carter et al teaches a system for growing plants, wherein the plurality of control systems further includes an air filtration control system (Ofir et al; pages 1-2, [0015], lines 1-5; pages 4-5, [0059], lines 11-14). 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ofir et al (US 20180184602 A1) in view of Perin (US 2896374 A) and Carter et al (US 20190037006 A1), and further in view of Ooi et al (US 20160088804 A1).
Regarding claim 3, Ofir et al as modified above in view of Perin and Carter et al teaches a system for growing plants comprising reflective interior walls. Ofir et al in view of Perin and Carter et al does not teach that the reflective interior walls are constructed from at least aluminum.
Ooi et al teaches a system of growing plants, wherein reflective interior walls are constructed from at least aluminum (page 3, [0033]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ofir et al in view of Perin and Carter .


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ofir et al (US 20180184602 A1) in view of Perin (US 2896374 A) and Carter et al (US 20190037006 A1), and further in view of Bhattacharya et al (US 20180242539 A1).
Regarding claim 6, Ofir et al as modified above in view of Perin and Carter et al does not teach a system for growing plants wherein a part of the plurality of control systems is located in the bottom chamber and a part of the plurality of control systems is located in the middle chamber.
Bhattacharya et al teaches (see annotated figure 1 below) a system for growing plants, wherein a part of the plurality of control systems (94: primary control unit) is located in a first chamber and a part of the plurality of control systems (68: humidity control unit) is located in a second chamber.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ofir et al in view of Perin and Carter et al with the control systems being disposed between more than one chamber as disclosed by Bhattacharya et al, such that the control systems are located in the bottom and middle chambers, for the benefit of maximizing the available space for housing the control systems, thus maximizing the space needed for plant growth.

    PNG
    media_image1.png
    608
    680
    media_image1.png
    Greyscale

(Annotated figure 1)


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ofir et al (US 20180184602 A1) in view of Perin (US 2896374 A) and Carter et al (US 20190037006 A1), and further in view of Lee et al (US 20160165812 A1).
Regarding claim 7, Ofir et al as modified above in view of Perin and Carter et al teaches a system for growing plants, wherein the automated control unit comprises:
	a plurality of sensor systems, at least one of the plurality of sensor systems being connected to monitor conditions relating to one of each of the plurality of control systems (Ofir et al; page 2, [0020]);
	a processor (Ofir et al; page 3, [0049]); and

determine pre-established growth criteria (Ofir et al; page 3, [0051], lines 1-4; page 4, [0052]);
monitoring grow conditions within the main chamber based on data received from the plurality of sensor systems (Ofir et al; page 3, [0051], lines 1-14); and
adjusting grow conditions within the main chamber to conform to the pre-established grow criteria by engaging or disengaging the plurality of control systems (Ofir et al; page 4, [0053]-[0054]) (see also Ofir et al; page 1, [0011]-[0012]). 
	Ofir et al does not disclose:
a plurality of actuators, at least one of the plurality of actuators being configured to engage and disengage one of each of the plurality of control systems, or
engaging or disengaging one or more of a plurality of actuators connected to the plurality of control systems to conform to the pre-established growth criteria.
Lee et al teaches a system for growing plants, wherein an automated control unit comprises a plurality of actuators, at least one of the plurality of actuators being configured to engage and disengage one of each of a plurality of control systems, and engaging or disengaging one or more of the plurality of actuators connected to the plurality of control systems to conform to pre-established growth criteria (page 1, [0008]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ofir et al in view of Perin and Carter et al with the plurality of actuators as disclosed by Lee et al for the benefit of allowing automated control of a system in response to data by using a machine component that is both commonly used for . 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ofir et al (US 20180184602 A1) in view of Perin (US 2896374 A), Carter et al (US 20190037006 A1), and Lee et al (US 20160165812 A1), and further in view of Bhattacharya et al (US 20180242539 A1).
Regarding claim 8, Ofir et al as modified above in view of Perin, Carter et al, and Lee et al does not teach that the automated control unit further comprises an external control pad located on an external surface of the enclosure, the external control pad configured to provide grow conditions based on data received from the plurality of sensor systems.
Bhattacharya et al teaches (figure 1) an automated control unit comprising an external control pad (90) located on an external surface of the enclosure, the external control pad configured to provide grow conditions based on data received from the plurality of sensor systems (pages 6-7, [0062], lines 8-23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ofir et al in view of Perin, Carter et al, and Lee et al with the external control pad as disclosed by Bhattacharya et al for the benefit of clearly displaying the conditions inside of growth chamber in a user readable form, allowing the user to remain updated to parameters of the plant growing system (Bhattacharya et al; page 7, [0062], lines, 18-23) without requiring the user to open the chamber and expose the plants to the external environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644